Title: From Alexander Hamilton to John Langdon, 26 October 1790
From: Hamilton, Alexander
To: Langdon, John


(Private)
Philadelphia, October 26, 1790
Dear Sir:—
I received a day or two before my departure from New York your letter recommending Mr. Keith Spence, as a proper person for the loan officer of your State and intimating that your brother would not probably incline to accept that appointment.
On receiving information of the resolution of Mr. Gilman to decline the office, I took occasion to remind the President, by a line, of your brother; adding that the information I had received concerning him induced me to consider him as an eligible character.
Yesterday came to hand a letter from the President to your Brother inclosed in one to me announcing his nomination to the office. I have concluded to send it forward, not withstanding your intimation to me; in the hope, that upon the whole he will determine not to refuse.
The convenience of the States is concerned that the business to be executed by the loan officer should not be longer delayed; and if the office does not at this moment exhibit a lucrative aspect, it ought to be considered that it is of the nature to be likely to be permanent; and that it must necessarily stand or be put on a footing to command the services of the best men; & that its importance and emolument will in all probability be progressive.
With regard to Mr. Spence as well from other information as from what you say of him, I am satisfied that he is a man of merit and competent to the trust; but I am informed, that he has lately experienced all the embarrassment of Insolvency. Unless this matter can be explained so as to shew that these embarrassments are effectually done away, I cannot help thinking, that the situation will appear to the president a weighty objection to the person.
As he is to have the actual disposition of considerable sums of money, it is a strong reason for looking for a man unembarrassed in his circumstances. Should one in a different situation be appointed from a confidence in his personal character the prudence of it might be questioned in the first instance & if an accident of any kind should happen it would not fail to be severely censured. I have the honor to be with great esteem & regard
Sir   Your most Obed. Servt.
Alex. Hamilton
